Citation Nr: 1449727	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  07-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and D.W.


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This matter was previously before the Board in June 2010, at which time it was remanded to afford the Veteran a Board hearing.  The requested Travel Board hearing was held in August 2014.  A transcript of that proceeding has been associated with the claims file. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

The evidence demonstrates that the Veteran requires the regular aid and attendance of another person as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for aid and attendance of another person have been met. 38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. § 3.350 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Because the Board is granting the claim for SMC, representing a full grant of the benefit sought on appeal, any failure with respect to the duty to notify or assist is nonprejudicial.  Thus, no further discussion of VA's duties to notify and assist is necessary.

Special Monthly Compensation

The Veteran seeks SMC based on the need for aid and attendance.  During his hearing before the undersigned, he testified that he was unable to, and/or needed assistance with getting dressed/undressed, taking baths, general hygiene, preparing his meals, feeding himself, and taking medications due to his service-connected disabilities. 

VA regulations provide that special monthly compensation is payable to a Veteran who is, as a result of his or her service-connected disabilities, so helpless as to need or require the regular aid and attendance of another person. 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (3) (2013).  A person shall be considered to be in need of regular aid and attendance if such person is (1) a patient in a nursing home or (2) blind, or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person. 38 U.S.C.A. § 1502 (West 2002). Regulations provide that a person shall be considered to be in need of regular aid and assistance if such person (1) is blind, or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home on account of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.350(b). 

The following criteria will be considered in determining whether the Veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a) (2013).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function which the Veteran was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.

Based upon the evidence of record, the Board finds the Veteran is in need of the regular aid and attendance of another person as a result of his service-connected disabilities.

The Veteran is currently service connected for the following disabilities: dysthymic disorder with posttraumatic stress disorder (rated as 50% disabling); chronic lumbar strain (rated as 40 percent disabling); residuals of a shell fragment wound to the right (major) hand with ulnar nerve damage (rated as 40% disabling); incomplete peroneal palsy of the left leg (rated as 30% disabling); coronary artery disease, with hypertension associated with diabetes (rated as 30% percent disabling); diabetes mellitus (rated as 20% disabling); peripheral neuropathy of the left upper extremity (rated as 20% disabling); peripheral neuropathy of the right lower extremity (rated as 20% disabling); chondromalacia of the left knee (rated as 10% disabling); residuals of a shell fragment wound to the left calf (rated as 10% disabling); shell fragment wound scar to the left inguinal, left iliac, and left chest region (rated as 10% disabling); scars to the left hand and right arm, post-operative right upper chest residual of a shell fragment wound (rated as 0% disabling); and erectile dysfunction (rated as 0% disabling). 

In this case, the evidence includes a September 2014 VA Aid and Attendance examination, which specifically demonstrates that the Veteran requires care or assistance on a regular basis for bathing, tending to other hygiene needs, preparing meals, medication management, and dressing.  It was also noted that the Veteran had poor balance.  The examination report, which was prepared/signed by a physician, reflects that the aforementioned deficiencies are largely the result of service-connected residuals of shrapnel wounds to the upper and lower extremities (atrophied hand and leg muscles), limited motion of the lumbar spine, and nerve problems affecting hand grip. (Note: a January 2013 QTC peripheral nerves examination confirmed severe intermittent pain of the bilateral lower extremities, severe paresthesias and/or dysesthesias of the bilateral upper/lower extremities, and severe numbness of the bilateral upper and lower extremities, all of which were noted to affect hand grip and gait/stance).  The examination report further indicates that the Veteran is confined to bed for 12 hours between the hours of 9pm and 9am, and an additional 10 hours between the hours of 9am and 9pm.  

The evidence also includes a September 2009 Aid and Attendance application (completed by a VA physician), which likewise indicates that the Veteran is unable to walk unassisted and/or leave home for short distances unattended, and that he is permanently confined to home/immediate area as a result of peripheral neuropathy and limitation in ambulation secondary to leg weakness.  The report further notes that the Veteran spends up to 20 hours a day in bed. 

Notably, a February 2009 VA examination report reflects a diagnosis of severe involvement of the right ulnar nerve, left tibial nerve, and peroneal nerves (due to in-service/service-connected shrapnel wounds/lacerations) and notes resulting weakness, numbness, paresthesias, pain, impaired coordination, restlessness of legs, hypersensitivity of hands and feet, and an inability to shave, tie shoes, cut food, or hold a razor. (Emphasis added). 

A January 2010 VA progress note also shows that the Veteran "needs assistance in bathing, meal preparation, and dressing."

Lastly, as noted above, the Veteran and D.W., his nurse, testified before the undersigned in August 2014.  D.W. stated that she visits the Veteran up to three times per week (and has done so for the last 12 to 15 years) and assists him with medications and helps him get out of bed; she noted that his mobility problems are primarily due to his shrapnel wounds/recurring infections and nerve damage in his lower extremities.  She also observed that the Veteran is unable to use his hands and that it is difficult for him to walk with his walker because he does not have feeling in his lower extremities/feet.  

Taken as a whole, the medical evidence outlined above clearly demonstrates that the Veteran requires care or assistance on a regular basis for bathing, tending to other hygiene needs, medication management, and dressing.  As noted by the Court in Turco, 9 Vet. App. 222, to establish eligibility for aid and attendance only one of the enumerated factors in 38 C.F.R. § 3.352(a) must be present.  Therefore, entitlement to special monthly compensation based on the need for aid and attendance of another person is warranted.


ORDER

Entitlement to special monthly compensation based upon the need of aid and attendance of another person is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


